DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In particular, Independent claim 1 requires an activator an addition by at least two portions, while dependent claim 4 recites that all activator (up to maximum concentration of 7 parts) is added at once.
Thus, the content of the claims above contradict each other. 

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Senff et al (US 20100113661), cited in IDS.

Senff  discloses an anionic polymerization, where  2210 ml of solvent and then, in succession, with 719 g of dry lauryllactam, 21.5 g of EBS, 0.45 g of N-stearamide, and 13.8 g of silica charged into to a reactor under Nitrogen.

After stirring, the mixture is heated gradually to 110C and then residual water distilled off under vacuum. Following a return to atmospheric pressure, the anionic catalyst and 1.44 g of sodium hydride of 60% purity in oil are introduced rapidly under Nitrogen, and the stirring  rate is increased under Nitrogen at 110C for 30 minutes. 
 
Then the temperature decreased to 95C and, using a small metering pump, the 41.3 g  activator stearyl isocyanate in a solvent (total weight is 323.2 g), is injected continuously into the reaction medium in accordance with the following program: 21.6 q/h of isocyanate solution for 300 minutes;
77.6 g/h of isocyanate solution for 150 minutes. 

In parallel the temperature is maintained at 95 C for the first 300 minutes and then is raised to 120C  over 30 minutes and maintained at 120C for a further 2 hours after the end of introduction of the isocyanate. 

After cooling to 80C, decanting and drying, the polymer particles are obtained (see Example 1 at 0085)

Senff does not teach a step of adjusting amount of adding the activator.

The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results, see In re Boesch, 205 USPQ 215.

Therefore, it would have been obvious to a person of ordinary skills in the art to adjust rate and amount of an activator added depending on actual process conditions (i.e. type of lactam, reactor size, etc.) 
Regarding claims 14 and 15, Senff teaches a  linear final polymer, which can be used in medical (i.e. pharmaceutical) compositions (see 0001).

3.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Senff as applied to claims 1-7 and 14-15 above, and further in view of Hoogen et al (US 20020161167).

Senff fails to teach claimed process time and molecular characteristic of the final polymer.
Hoogen teaches a polymerization of laurillactam at the presence of N,N'-ethylenebisstearamide and  NaH at 270C for 30 min-6 hours, obtaining  polyamide with claimed characteristics and monomer conversion (see Table at 0105 and 0110).
 The process can produce a commercial grade polyamide at short time and comparatively low temperature (see 0001).

Therefore, it would have been obvious to a person of ordinary skills in the art to use Hoogen’s reaction conditions in Senff’s process in order to produce a commercial grade polyamide at short time and comparatively low temperature.






 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765